Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 27, 2022

                                      No. 04-22-00305-CV

                           IN THE INTEREST OF D.M.T., a Child

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021EM03084
                          Honorable Nick Catoe Jr., Judge Presiding


                                         ORDER
        The clerk’s record was due June 13, 2022, but it was not filed. On June 22, 2022, the
clerk filed a notification of late record stating the clerk’s record was not filed because appellant
has not paid or made arrangements to pay the clerk’s fee to prepare the record and appellant is
not entitled to the record without paying the fee.

        We order Appellant Emmanuel James Todd to provide written proof to this court by July
7, 2022 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have
been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without
prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a); TEX. R. CIV. P. 145. If appellant
fails to file such proof within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court